          USDC IN/ND case 4:20-cv-00062-TLS-JEM document 9 filed 08/28/20 page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


        EZ Tankless, Inc, a Wyoming Corporation,               )
                             Plaintiff                         )
                                v.                             )      Case No. 4:20-CV-00062-TLS-JEM
Noritz America Corporation, a California Corporation,          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Noritz America Corporation, Defendant                                                                         .


Date:          08/28/2020                                                               /s/ Margaret Hayes
                                                                                         Attorney’s signature


                                                                                    Margaret Hayes (43051-10)
                                                                                     Printed name and bar number
                                                                                       PERKINS COIE LLP
                                                                                        1201 Third Avenue
                                                                                          Suite No. 4900
                                                                                 Seattle, Washington 98101-3099
                                                                                               Address

                                                                                    MHayes@perkinscoie.com
                                                                                            E-mail address

                                                                                          (206) 359-8842
                                                                                          Telephone number

                                                                                          (206) 359-9842
                                                                                             FAX number
